

CAPITAL LEASE FUNDING, INC.


2004 STOCK INCENTIVE PLAN



 

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
 


TABLE OF CONTENTS
 



Section  
Page
ARTICLE I DEFINITIONS
1
1.01.
Acquiring Person
1
1.02.
Administrator
1
1.03.
Affiliate
1
1.04.
Agreement
1
1.05.
Associate
1
1.06.
Beneficial Ownership, Beneficially Owned and Beneficially Owns
1
1.07.
Board
1
1.08.
Change in Control
2
1.09.
Code
2
1.10.
Committee
2
1.11.
Common Stock
2
1.12.
Company
2
1.13.
Continuing Director
3
1.14.
Control Affiliate
3
1.15.
Control Change Date
3
1.16.
Corresponding SAR
3
1.17.
Exchange Act
3
1.18.
Fair Market Value
3
1.19.
Incentive Award
4
1.20.
Option
4
1.21.
Participant
4
1.22.
Performance Shares
4
1.23.
Person
4
1.24.
Plan
4
1.25.
Qualified Affiliate
5

 
- i -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
1.26.
Related Entity
5
1.27.
SAR
5
1.28.
Stock Award
5
ARTICLE II PURPOSES
6
ARTICLE III ADMINISTRATION
7
ARTICLE IV ELIGIBILITY
8
ARTICLE V COMMON STOCK SUBJECT TO PLAN
9
5.01.
Common Stock Issued
9
5.02.
Aggregate Limit
9
5.03.
Reallocation of Shares
9
ARTICLE VI OPTIONS
10
6.01.
Award
10
6.02.
Option Price
10
6.03.
Maximum Option Period
10
6.04.
Nontransferability
10
6.05.
Transferable Options
10
6.06.
Employee Status
11
6.07.
Exercise
11
6.08.
Payment
11
6.09.
Change in Control
12
6.10.
Shareholder Rights
12
6.11.
Disposition of Shares
12
ARTICLE VII SARS
13
7.01.
Award
13
7.02.
Maximum SAR Period
13
7.03.
Nontransferability
13
7.04.
Transferable SARs
13
7.05.
Exercise
14
7.06.
Change in Control
14

 
- ii -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
7.07.
Employee Status
14
7.08.
Settlement
14
7.09.
Shareholder Rights
15
ARTICLE VIII STOCK AWARDS
16
8.01.
Award
16
8.02.
Vesting
16
8.03.
Performance Objectives
16
8.04.
Employee Status
16
8.05.
Change in Control
17
8.06.
Shareholder Rights
17
ARTICLE IX PERFORMANCE SHARE AWARDS
18
9.01.
Award
18
9.02.
Earning the Award
18
9.03.
Payment
18
9.04.
Shareholder Rights
18
9.05.
Nontransferability
19
9.06.
Transferable Performance Shares
19
9.07.
Employee Status
19
9.08.
Change in Control
19
ARTICLE X INCENTIVE AWARDS
20
10.01.
Award
20
10.02.
Terms and Conditions
20
10.03.
Nontransferability
20
10.04.
Transferable Incentive Awards
20
10.05.
Employee Status
21
10.06.
Change in Control
21
10.07.
Shareholder Rights
21
ARTICLE XI LIMITATION ON BENEFITS
22
ARTICLE XII ADJUSTMENT UPON CHANGE IN COMMON STOCK
24

 
 
- iii -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE XIII COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
25
ARTICLE XIV GENERAL PROVISIONS
26
14.01.
Effect on Employment and Service
26
14.02.
Unfunded Plan
26
14.03.
Rules of Construction
26
ARTICLE XV AMENDMENT
 
27
ARTICLE XVI DURATION OF PLAN
 
28
ARTICLE XVII EFFECTIVE DATE OF PLAN
 
29



- iv -


--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN




ARTICLE I 
DEFINITIONS
 

1.01.  
Acquiring Person

 
Acquiring Person means that a Person, considered alone or together with all
Control Affiliates and Associates of that Person, is or becomes directly or
indirectly the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of securities representing at least fifty percent (50%) of the Company’s
then outstanding securities entitled to vote generally in the election of the
Board.
 

1.02.  
Administrator

 
Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III.
 

1.03.  
Affiliate

 
Affiliate means any “subsidiary” or “parent” corporation (as such terms are
defined in Section 424 of the Code) of the Company.
 

1.04.  
Agreement

 
Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, an award of Performance Shares, an Incentive Award
or an Option or SAR granted to such Participant.
 

1.05.  
Associate

 
Associate, with respect to any Person, is defined in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act. An Associate does not include the
Company or a majority-owned subsidiary of the Company.
 

1.06.  
Beneficial Ownership, Beneficially Owned and Beneficially Owns

 
Beneficial Ownership, Beneficially Owned and Beneficially Owns shall have the
meanings provided in Exchange Act Rule 13d-3.
 

1.07.  
Board

 
Board means the Board of Directors of the Company.
 
- 1 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN

1.08.  
Change in Control

 
Change in Control means (i) the ownership or acquisition (whether by a merger or
otherwise) by any Person (other than a Qualified Affiliate), in a single
transaction or a series of related or unrelated transactions, of Beneficial
Ownership of more than fifty percent (50%) of the Company’s then outstanding
voting securities (the “Outstanding Voting Securities”); (ii) the merger or
consolidation of the Company with or into any other Person (other than a
Qualified Affiliate), if, immediately following the effectiveness of such merger
or consolidation, Persons who did not Beneficially Own Outstanding Voting
Securities immediately before the effectiveness of such merger or consolidation
directly or indirectly Beneficially Own more than fifty percent (50%) of the
outstanding shares of voting stock of the surviving entity of such merger or
consolidation (including for such purpose in both the numerator and denominator,
shares of voting stock issuable upon the exercise of then outstanding rights
(including conversion rights), options or warrants) (“Resulting Voting
Securities”), provided that, for purposes of this subsection, if a Person who
Beneficially Owned Outstanding Voting Securities immediately before the merger
or consolidation Beneficially Owns a greater number of the Resulting Voting
Securities immediately after the merger or consolidation than the number the
Person received solely as a result of the merger or consolidation, that greater
number will be treated as held by a Person who did not Beneficially Own
Outstanding Voting Securities before the merger or consolidation, and provided
further that such merger or consolidation would also constitute a Change in
Control if it would satisfy the foregoing test if rights, options and warrants
were not included in the calculation; (iii) any one or a series of related sales
or conveyances to any Person or Persons (including a liquidation) other than any
one or more Qualified Affiliates of all or substantially all of the assets of
the Company; (iv) the complete liquidation or dissolution of the Company; or (v)
Continuing Directors cease to be a majority of the members of the Board.
 

1.09.  
Code

 
Code means the Internal Revenue Code of 1986, and any amendments thereto.
 

1.10.  
Committee

 
Committee means the Compensation Committee of the Board; provided, however, that
references in the Plan to the Committee mean the Board during the period before
the closing date of the initial public offering of the Common Stock.
 

1.11.  
Common Stock

 
Common Stock means the common shares of beneficial interest of the Company.
 

1.12.  
Company

 
Company means Capital Lease Funding, Inc., a Maryland corporation.
 
- 2 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN

1.13.  
Continuing Director

 
Continuing Director means (i) an individual who is a member of the Board on the
closing date of the Company’s initial public offering of the Common Stock or
(ii) any new director whose appointment by the Board was approved by a majority
of the persons who were already Continuing Directors at the time of such
appointment, election or approval, other than any individual who assumes office
initially as a result of an actual or threatened election contest with respect
to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or as a result of an agreement to avoid or settle such a contest or
solicitation.
 

1.14.  
Control Affiliate

 
Control Affiliate with respect to any Person, means an affiliate as defined in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act.
 

1.15.  
Control Change Date

 
Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.
 

1.16.  
Corresponding SAR

 
Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
 

1.17.  
Exchange Act

 
Exchange Act means the Securities Exchange Act of 1934.
 

1.18.  
Fair Market Value

 
Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock on the New York Stock Exchange. If, on any given date, no
share of Common Stock is traded on the New York Stock Exchange, then Fair Market
Value shall be determined with reference to the next preceding day that the
Common Stock was so traded.
 
- 3 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN

1.19.  
Incentive Award

 
Incentive Award means an award which, subject to such terms and conditions as
may be prescribed by the Administrator, entitles the Participant to receive a
cash payment from the Company or an Affiliate.
 

1.20.  
Option

 
Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.
 

1.21.  
Participant

 
Participant means an employee of the Company or an Affiliate, a member of the
Board, or a person or entity that provides services to the Company or an
Affiliate and who satisfies the requirements of Article IV and is selected by
the Administrator to receive an award of Performance Shares, a Stock Award, an
Option, an SAR, an Incentive Award or a combination thereof.
 

1.22.  
Performance Shares

 
Performance Shares means an award, in the amount determined by the
Administrator, stated with reference to a specified number of shares of Common
Stock, that in accordance with the terms of an Agreement entitles the holder to
receive a cash payment or shares of Common Stock or a combination thereof.
 

1.23.  
Person

 
Person shall mean any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), including any natural person,
corporation, trust, association, company, partnership, joint venture, limited
liability company, legal entity of any kind, government, or political
subdivision, agency or instrumentality of a government, as well as two or more
Persons acting as a partnership, limited partnership, syndicate or other group
for the purpose of acquiring, holding or disposing of the Company’s securities.
The term “Person” does not include the Company or any Related Entity, and the
term Person does not include any employee-benefit plan maintained by the Company
or any Related Entity, and any person or entity organized, appointed, or
established by the Company or any Related Entity for or pursuant to the terms of
any such employee-benefit plan, unless the Board determines that such an
employee-benefit plan or such person or entity is a “Person”.
 

1.24.  
Plan

 
Plan means the Capital Lease Funding, Inc. 2004 Stock Incentive Plan.
 
- 4 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN

1.25.  
Qualified Affiliate

 
Qualified Affiliate means (i) any directly or indirectly wholly owned subsidiary
of the Company; (ii) any employee benefit plan (or related trust) sponsored or
maintained by the Company or by any entity controlled by the Company; or (iii)
any Person controlled by any named executive officer (as defined in Item 402 of
Regulation S-K under the Securities Act of 1933) of the Company as indicated in
its most recent securities filing made before the date of the transaction. For
purposes of this definition, “controlled by” shall mean having possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 

1.26.  
Related Entity

 
Related Entity means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Code.
 

1.27.  
SAR

 
SAR means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive, with respect to each share of Common
Stock encompassed by the exercise of such SAR, the amount determined by the
Administrator and specified in an Agreement. In the absence of such a
determination, the holder shall be entitled to receive, with respect to each
share of Common Stock encompassed by the exercise of such SAR, the excess of the
Fair Market Value on the date of exercise over the Fair Market Value on the date
of grant. References to “SARs” include both Corresponding SARs and SARs granted
independently of Options, unless the context requires otherwise.
 

1.28.  
Stock Award

 
Stock Award means shares of Common Stock awarded to a Participant under
Article VIII.
 
 
- 5 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE II
PURPOSES
 
The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining individuals and other service providers with ability and initiative by
enabling such persons or entities to participate in the future success of the
Company and its Affiliates and to associate their interests with those of the
Company and its shareholders. The Plan is intended to permit the grant of both
Options qualifying under Section 422 of the Code (“incentive stock options”) and
Options not so qualifying, and the grant of SARs, Stock Awards, Performance
Shares and Incentive Awards in accordance with the Plan and procedures that may
be established by the Administrator. No Option that is intended to be an
incentive stock option shall be invalid for failure to qualify as an incentive
stock option. The proceeds received by the Company from the sale of shares of
Common Stock pursuant to this Plan shall be used for general corporate purposes.
 
- 6 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE III
ADMINISTRATION
 
The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Stock Awards, Performance Shares, Incentive Awards,
Options and SARs upon such terms (not inconsistent with the provisions of this
Plan), as the Administrator may consider appropriate. Such terms may include
conditions (in addition to those contained in this Plan), on the exercisability
of all or any part of an Option or SAR or on the transferability or
forfeitability of a Stock Award, an award of Performance Shares or an Incentive
Award. Notwithstanding any such conditions, the Administrator may, in its
discretion, (i) accelerate the time at which any Option or SAR may be exercised,
or the time at which a Stock Award may become transferable or nonforfeitable or
the time at which an Incentive Award or award of Performance Shares may be
settled or (ii) suspend the forfeiture of any award made under this Plan. In
addition, the Administrator shall have complete authority to interpret all
provisions of this Plan; to prescribe the form of Agreements; to adopt, amend,
and rescind rules and regulations pertaining to the administration of the Plan;
and to make all other determinations necessary or advisable for the
administration of this Plan. The express grant in the Plan of any specific power
to the Administrator shall not be construed as limiting any power or authority
of the Administrator. Any decision made, or action taken, by the Administrator
in connection with the administration of this Plan shall be final and
conclusive. Neither the Administrator nor any member of the Committee shall be
liable for any act done in good faith with respect to this Plan or any
Agreement, Option, SAR, Stock Award, Incentive Award or award of Performance
Shares. All expenses of administering this Plan shall be borne by the Company.
 
The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan and the Committee’s prior delegation.
 
- 7 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE IV
ELIGIBILITY
 
Any employee of the Company or an Affiliate (including a corporation that
becomes an Affiliate after the adoption of this Plan), any member of the Board
and any person or entity that provides services to the Company or an Affiliate
(including a corporation that becomes an Affiliate after the adoption of this
Plan) is eligible to participate in this Plan if the Administrator, in its sole
discretion, determines that such person or entity has contributed significantly
or can be expected to contribute significantly to the profits or growth of the
Company or an Affiliate.
 
- 8 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE V
COMMON STOCK SUBJECT TO PLAN
 

5.01.  
Common Stock Issued

 
Upon the award of Common Stock pursuant to a Stock Award or in settlement of an
award of Performance Shares, the Company may issue Common Stock from its
authorized but unissued Common Stock. Upon the exercise of any Option or SAR,
the Company may deliver to the Participant (or the Participant’s broker if the
Participant so directs), shares of Common Stock from its authorized but unissued
Common Stock.
 

5.02.  
Aggregate Limit

 
The maximum aggregate number of shares of Common Stock that may be issued under
this Plan pursuant to the exercise of SARs and Options and the grant of Stock
Awards and the settlement of Performance Shares is equal to 1,073,000 shares of
Common Stock. The maximum aggregate number of shares of Common Stock that may be
issued under this Plan shall be subject to adjustment as provided in Article
XII.
 

5.03.  
Reallocation of Shares

 
If an Option is terminated, in whole or in part, for any reason other than its
exercise or the exercise of a Corresponding SAR that is settled with shares of
Common Stock, the number of shares allocated to the Option or portion thereof
may be reallocated to other Options, SARs, Performance Shares, and Stock Awards
to be granted under this Plan. If an SAR is terminated, in whole or in part, for
any reason other than its exercise that is settled with shares of Common Stock
or the exercise of a related Option, the number of shares of Common Stock
allocated to the SAR or portion thereof may be reallocated to other Options,
SARs, Performance Shares, and Stock Awards to be granted under this Plan. If an
award of Performance Shares is terminated, in whole or in part, for any reason
other than its settlement with shares of Common Stock, the number of shares
allocated to the Performance Share award or portion thereof may be reallocated
to other Options, SARs, Performance Shares and Stock Awards to be granted under
this Plan. If a Stock Award is forfeited, in whole or in part, for any reason,
the number of shares of Common Stock allocated to the Stock Award or portion
thereof may be reallocated to other Options, SARs, Performance Shares and Stock
Awards to be granted under this Plan.
 
- 9 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE VI
OPTIONS
 

6.01.  
Award

 
In accordance with the provisions of Article IV, the Administrator will
designate each individual or entity to whom an Option is to be granted and will
specify the number of shares of Common Stock covered by such awards; provided,
however, that no Participant may be granted Options in any calendar year
covering more than 300,000 shares.
 

6.02.  
Option Price

 
The price per share for shares of Common Stock purchased on the exercise of an
Option shall be determined by the Administrator on the date of grant, but shall
not be less than the Fair Market Value on the date the Option is granted.
 

6.03.  
Maximum Option Period

 
The maximum period in which an Option may be exercised shall be determined by
the Administrator on the date of grant, except that no Option shall be
exercisable after the expiration of ten years from the date such Option was
granted. The terms of any Option may provide that it is exercisable for a period
less than such maximum period.
 

6.04.  
Nontransferability

 
Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities. Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant. No right
or interest of a Participant in any Option shall be liable for, or subject to,
any lien, obligation, or liability of such Participant.
 

6.05.  
Transferable Options

 
Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under Rule
16b-3 under the Exchange Act as in effect from time to time. The holder of an
Option transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Option during the period that it was held by the
Participant; provided, however, that such transferee may not transfer the Option
except by will or the laws of descent and distribution. In the event of any
transfer of an Option (by the Participant or his transferee), the Option and any
Corresponding SAR that relates to such Option must be transferred to the same
person or persons or entity or entities.
 
- 10 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN

6.06.  
Employee Status

 
For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Administrator may decide to what extent leaves of absence
for governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.
 

6.07.  
Exercise

 
Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Affiliates) may not be first exercisable in a
calendar year for shares of Common Stock having a Fair Market Value (determined
as of the date an Option is granted) exceeding $100,000. An Option granted under
this Plan may be exercised with respect to any number of whole shares less than
the full number for which the Option could be exercised. A partial exercise of
an Option shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option. The exercise of an Option shall result
in the termination of any Corresponding SAR to the extent of the number of
shares with respect to which the Option is exercised.
 

6.08.  
Payment

 
Subject to rules established by the Administrator and unless otherwise provided
in an Agreement, payment of all or part of the Option price may be made in cash,
a cash equivalent acceptable to the Administrator, or with shares of Common
Stock. If shares of Common Stock are used to pay all or part of the Option
price, the sum of the cash and cash equivalent and the Fair Market Value
(determined as of the day preceding the date of exercise) of the shares
surrendered must not be less than the Option price of the shares for which the
Option is being exercised.
 

 
- 11 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN

6.09.  
Change in Control

 
Section 6.07 to the contrary notwithstanding, each outstanding Option shall be
fully exercisable (in whole or in part at the discretion of the holder) on and
after a Control Change Date.
 

6.10.  
Shareholder Rights

 
No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.
 

6.11.  
Disposition of Shares

 
A Participant shall notify the Company of any sale or other disposition of
shares acquired pursuant to an Option that was an incentive stock option if such
sale or disposition occurs (i) within two years of the grant of an Option or
(ii) within one year of the issuance of shares to the Participant. Such notice
shall be in writing and directed to the Secretary of the Company.
 
- 12 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE VII
SARS
 

7.01.  
Award

 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares of Common Stock covered by such awards; provided, however, that
no Participant may be granted SARs in any calendar year covering more than
300,000 shares of Common Stock. For purposes of the foregoing limit, an Option
and Corresponding SAR shall be treated as a single award. In addition no
Participant may be granted Corresponding SARs (under all incentive stock option
plans of the Company and its Affiliates) that are related to incentive stock
options which are first exercisable in any calendar year for shares of Common
Stock having an aggregate Fair Market Value (determined as of the date the
related Option is granted) that exceeds $100,000.
 

7.02.  
Maximum SAR Period

 
The term of each SAR shall be determined by the Administrator on the date of
grant, except that no Corresponding SAR shall have a term of more than ten years
from the date such related Option was granted. The terms of any Corresponding
SAR may provide that it has a term that is less than such maximum period.
 

7.03.  
Nontransferability

 
Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities. Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant. No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.
 

7.04.  
Transferable SARs

 
Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than a Corresponding SAR that is related to an incentive stock option, may
be transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Rule 16b-3 under the Exchange Act as in
effect from time to time. The holder of an SAR transferred pursuant to this
Section shall be bound by the same terms and conditions that governed the SAR
during the period that it was held by the Participant; provided, however, that
such transferee may not transfer the SAR except by will or the laws of descent
and distribution. In the event of any transfer of a Corresponding SAR (by the
Participant or his transferee), the Corresponding SAR and the related Option
must be transferred to the same person or person or entity or entities.
 
- 13 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN

7.05.  
Exercise

 
Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine;
provided, however, that a Corresponding SAR that is related to an incentive
stock option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the option price of the
related Option. An SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised. A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR. The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.
 

7.06.  
Change in Control

 
Section 7.05 to the contrary notwithstanding, each outstanding SAR shall be
fully exercisable (in whole or in part at the discretion of the holder) on and
after a Control Change Date.
 

7.07.  
Employee Status

 
If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or continued service, the Administrator may decide to what extent
leaves of absence for governmental or military service, illness, temporary
disability or other reasons shall not be deemed interruptions of continuous
employment or service.
 

7.08.  
Settlement

 
At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, shares of Common Stock, or a
combination of cash and Common Stock. No fractional share will be deliverable
upon the exercise of an SAR but a cash payment will be made in lieu thereof.
 
 
- 14 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN

7.09.  
Shareholder Rights

 
No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock.
 
- 15 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE VIII
STOCK AWARDS
 



8.01.  
Award

 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares covered by such awards; provided, however, that no
Participant may receive Stock Awards in any calendar year for more than 200,000
shares.
 

8.02.  
Vesting

 
The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. All Stock Awards granted after the completion of the Company’s
initial public offering shall vest (i) on an annual basis over no less than a
three year period commencing on the one-year anniversary of the date of the
award or (ii) over a period of at least one year from the date of the award if
the restrictions lapse or expire based on the attainment of objectives stated
with respect to performance criteria listed in Section 8.03.
 

8.03.  
Performance Objectives

 
In accordance with Section 8.02, the Administrator may prescribe that Stock
Awards will become vested or transferable or both based on objectives stated
with respect to the Company’s, an Affiliate’s or a business unit’s return on
equity, total earnings, earnings growth, return on capital, Fair Market Value,
Common Stock price appreciation, funds from operations per share, earnings per
share, funds from operations, peer stockholder returns, or such other measures
as may be selected by the Administrator. If the Administrator, on the date of
award, prescribes that a Stock Award shall become nonforfeitable and
transferable only upon the attainment of performance objectives, the shares
subject to such Stock Award shall become nonforfeitable and transferable only to
the extent that the Administrator certifies that such objectives have been
achieved.
 

8.04.  
Employee Status

 
In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment, the Administrator may decide in each case to what extent
leaves of absence for governmental or military service, illness, temporary
disability, or other reasons shall not be deemed interruptions of continuous
employment.
 
- 16 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN

8.05.  
Change in Control

 
Sections 8.02, 8.03 and 8.04 to the contrary notwithstanding, each outstanding
Stock Award shall be transferable and nonforfeitable on and after a Control
Change Date.
 

8.06.  
Shareholder Rights

 
Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), a Participant will have all rights of a shareholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares
granted pursuant to a Stock Award, (ii) the Company shall retain custody of the
certificates evidencing shares granted pursuant to a Stock Award, and (iii) the
Participant will deliver to the Company a stock power, endorsed in blank, with
respect to each Stock Award. The limitations set forth in the preceding sentence
shall not apply after the shares granted under the Stock Award are transferable
and are no longer forfeitable.
 
- 17 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
 
ARTICLE IX  
PERFORMANCE SHARE AWARDS
 

9.01.  
Award

 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an award of Performance Shares is to be made
and will specify the number of shares covered by such awards; provided, however,
that no Participant may receive an award of Performance Shares in any calendar
year for more than 200,000 shares of Common Stock.
 

9.02.  
Earning the Award

 
The Administrator, on the date of the grant of an award, shall prescribe that
the Performance Shares, or portion thereof, will be earned, and the Participant
will be entitled to receive payment pursuant to the award of Performance Shares,
only upon the satisfaction of performance objectives and such other criteria as
may be prescribed by the Administrator during a performance measurement period
of at least three years from the date of the award; provided, however, that the
performance measurement period shall be at least one year from the date of the
award if the payment pursuant to the Performance Share award is contingent upon
the attainment of objectives stated with respect to performance criteria listed
in the following sentence. The performance objectives may be stated with respect
to the Company’s, an Affiliate’s or a business unit’s return on equity, total
earnings, earnings per share, earnings growth, return on capital, Fair Market
Value, Common Stock price appreciation, funds from operations per share, peer
stockholder returns or such other measures as may be selected by the
Administrator. No payments will be made with respect to Performance Shares
unless, and then only to the extent that, the Administrator certifies that such
objectives have been achieved.
 

9.03.  
Payment

 
In the discretion of the Administrator, the amount payable when an award of
Performance Shares is earned may be settled in cash, by the issuance of shares
of Common Stock, or a combination thereof. A fractional share of Common Stock
shall not be deliverable when an award of Performance Shares is earned, but a
cash payment will be made in lieu thereof.
 

9.04.  
Shareholder Rights

 
No Participant shall, as a result of receiving an award of Performance Shares,
have any rights as a shareholder until and to the extent that the award of
Performance Shares is earned and settled in shares of Common Stock. After an
award of Performance Shares is earned and settled in shares, a Participant will
have all the rights of a shareholder as described in Section 8.06.
 
- 18 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN

9.05.  
Nontransferability

 
Except as provided in Section 9.06, Performance Shares granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.
 

9.06.  
Transferable Performance Shares

 
Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
award of Performance Shares may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under Rule
16b-3 under the Exchange Act as in effect from time to time. The holder of
Performance Shares transferred pursuant to this Section shall be bound by the
same terms and conditions that governed the Performance Shares during the period
that they were held by the Participant; provided, however that such transferee
may not transfer Performance Shares except by will or the laws of descent and
distribution.
 

9.07.  
Employee Status

 
In the event that the terms of any Performance Share award provide that no
payment will be made unless the Participant completes a stated period of
employment or continued service, the Administrator may decide to what extent
leaves of absence for government or military service, illness, temporary
disability, or other reasons shall not be deemed interruptions of continuous
employment or service.
 

9.08.  
Change in Control

 
Sections 9.02 to the contrary notwithstanding, on and after a Control Change
Date, each outstanding Performance Share award shall be earned as of a Control
Change Date. To the extent the Agreement provides that the Performance Share
award will be settled with shares of Common Stock, such shares shall be
nonforfeitable and transferable as of the Control Change Date.
 
 
- 19 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN


 
ARTICLE X
INCENTIVE AWAWDS
 

10.01.  
Award

 
The Administrator shall designate Participants to whom Incentive Awards are
made. All Incentive Awards shall be finally determined exclusively by the
Administrator under the procedures established by the Administrator; provided,
however, that no Participant may receive an Incentive Award payment in any
calendar year that exceeds the lesser of (i) five hundred percent (500%) of the
Participant’s base salary (prior to any salary reduction or deferral election)
as of the date the Incentive Award was granted or (ii) $2,000,000.
 

10.02.  
Terms and Conditions

 
The Administrator, at the time an Incentive Award is made, shall specify the
terms and conditions which govern the award. Such terms and conditions shall
prescribe that the Incentive Award shall be earned only upon, and to the extent
that, performance objectives are satisfied during a performance period of at
least one year after the grant of the Incentive Award. The performance
objectives may be stated with respect to the Company’s, an Affiliate’s or a
business unit’s return on equity, total earnings, earnings per share, earnings
growth, return on capital, Fair Market Value, Common Stock price appreciation,
funds from operations per share, peer stockholder returns or such other measures
as may be selected by the Administrator. Such terms and conditions also may
include other limitations on the payment of Incentive Awards including, by way
of example and not of limitation, requirements that the Participant complete a
specified period of employment or service with the Company or an Affiliate. The
Administrator, at the time an Incentive Award is made, shall also specify when
amounts shall be payable under the Incentive Award and whether amounts shall be
payable in the event of the Participant’s death, disability, or retirement.
 

10.03.  
Nontransferability

 
Except as provided in Section 10.04, Incentive Awards granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.
 

10.04.  
Transferable Incentive Awards

 
Section 10.03 to the contrary notwithstanding, if provided in an Agreement, an
Incentive Award may be transferred by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or to a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted by Rule 16b-3 under
the Exchange Act as in effect from time to time. The holder of an Incentive
Award transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Incentive Award during the period that it was held
by the Participant; provided, however, that such transferee may not transfer the
Incentive Award except by will or the laws of descent and distribution.
 
- 20 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN



10.05.  
Employee Status

 
If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
continued service, the Administrator may decide to what extent leaves of absence
for governmental or military service, illness, temporary disability or other
reasons shall not be deemed interruptions of continuous employment or service.
 

10.06.  
Change in Control

 
The Committee may provide that any Incentive Award shall be earned in its
entirety as of a Control Change Date.
 

10.07.  
Shareholder Rights

 
No Participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder of the Company or any Affiliate on account of such
award.
 
- 21 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN


ARTICLE XI
LIMITATION ON BENEFITS
 
The benefits that a Participant may be entitled to receive under this Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999. As provided in this Article XI,
the Parachute Payments will be reduced if, and only to the extent that, a
reduction will allow a Participant to receive a greater Net After Tax Amount
than a Participant would receive absent a reduction.
 
The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant. The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.
 
The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
 
The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any noncash benefits
under this Plan or any other plan, agreement or arrangement (with the source of
the reduction to be directed by the Participant) and then by reducing the amount
of any cash benefits under this Plan or any other plan, agreement or arrangement
(with the source of the reduction to be directed by the Participant). The
Accounting Firm will notify the Participant and the Company if it determines
that the Parachute Payments must be reduced to the Capped Payments and will send
the Participant and the Company a copy of its detailed calculations supporting
that determination.
 
As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Article
XI, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Article XI
(“Overpayments”), or that additional amounts should be paid or distributed to
the Participant under this Article XI (“Underpayments”). If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Participant, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Participant must repay to the Company, without interest; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Participant to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which the Participant is
subject to tax under Code Section 4999 or generate a refund of tax imposed under
Code Section 4999. If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Participant and the Company of that
determination and the amount of that Underpayment will be paid to the
Participant promptly by the Company.
 
- 22 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
For purposes of this Article XI, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date. For purposes of this Article XI, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment. The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment. For purposes of this Article XI, the term
“Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.
 
Notwithstanding any other provision of this Article XI, the limitations and
provisions of this Article XI shall not apply to any Participant who, pursuant
to an agreement with the Company or the terms of another plan maintained by the
Company, is entitled to indemnification for any liability that the Participant
may incur under Code Section 4999.
 
- 23 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
 
ARTICLE XII
ADJUSTMENT UPON CHANGE IN COMMON STOCK
 
The maximum number of shares as to which Options, SARs, Performance Shares and
Stock Awards may be granted; the terms of outstanding Stock Awards, Options,
Performance Shares, Incentive Awards, and SARs; and the per individual
limitations on the number of shares of Common Stock for which Options, SARs,
Performance Shares, and Stock Awards may be granted shall be adjusted as the
Board shall determine to be equitably required in the event that (i) the Company
(a) effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or (b) engages in a transaction to which Section 424 of
the Code applies or (ii) there occurs any other event which, in the judgment of
the Board necessitates such action. Any determination made under this
Article XII by the Board shall be final and conclusive.
 
The issuance by the Company of stock of any class, or securities convertible
into stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of stock or obligations of the Company convertible
into such stock or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares as to
which Options, SARs, Performance Shares and Stock Awards may be granted; the per
individual limitations on the number of shares for which Options, SARs,
Performance Shares and Stock Awards may be granted; or the terms of outstanding
Stock Awards, Options, Performance Shares, Incentive Awards or SARs.
 
The Committee may make Stock Awards and may grant Options, SARs, Performance
Shares, and Incentive Awards in substitution for performance shares, phantom
shares, stock awards, stock options, stock appreciation rights, or similar
awards held by an individual who becomes an employee of the Company or an
Affiliate in connection with a transaction described in the first paragraph of
this Article XII. Notwithstanding any provision of the Plan (other than the
limitation of Section 5.02), the terms of such substituted Stock Awards or
Option, SAR, Performance Shares or Incentive Award grants shall be as the
Committee, in its discretion, determines is appropriate.
 
- 24 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
 
ARTICLE XIII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
 
No Option or SAR shall be exercisable, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party, and the rules of all domestic stock exchanges on which the Company’s
shares may be listed. The Company shall have the right to rely on an opinion of
its counsel as to such compliance. Any stock certificate issued to evidence
shares of Common Stock when a Stock Award is granted, a Performance Share is
settled or for which an Option or SAR is exercised may bear such legends and
statements as the Administrator may deem advisable to assure compliance with
federal and state laws and regulations. No Option or SAR shall be exercisable,
no Stock Award or Performance Share shall be granted, no shares of Common Stock
shall be issued, no certificate for shares of Common Stock shall be delivered,
and no payment shall be made under this Plan until the Company has obtained such
consent or approval as the Administrator may deem advisable from regulatory
bodies having jurisdiction over such matters.
 


- 25 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE XIV
GENERAL PROVISIONS
 

14.01.  
Effect on Employment and Service

 
Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.
 

14.02.  
Unfunded Plan

 
This Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
 

14.03.  
Rules of Construction

 
Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.
 


- 26 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE XV
AMENDMENT
 
The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
such approval is required under applicable law or the rules and regulations of
the New York Stock Exchange. No amendment shall, without a Participant’s
consent, adversely affect any rights of such Participant under any Stock Award,
Performance Share Award, Option, SAR, or Incentive Award outstanding at the time
such amendment is made.
 
- 27 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE XVI
DURATION OF PLAN
 
No Stock Award, Performance Share Award, Option, SAR, or Incentive Award may be
granted under this Plan after March 11, 2014. Stock Awards, Performance Share
awards, Options, SARs, and Incentive Awards granted before that date shall
remain valid in accordance with their terms.
 
 
- 28 -

--------------------------------------------------------------------------------

CAPITAL LEASE FUNDING, INC.
2004 STOCK INCENTIVE PLAN
ARTICLE XVII
EFFECTIVE DATE OF PLAN
 
Options, SARs, Stock Awards, Performance Shares and Incentive Awards may be
granted under this Plan upon its adoption by the Board; provided that, this Plan
shall not be effective unless this Plan is approved by the unanimous consent of
the Company’s shareholders or by a majority of the votes cast by the Company’s
shareholders, voting either in person or by proxy, at a duly held shareholders’
meeting at which a quorum is present, before March 18, 2004.
 

- 29 -

--------------------------------------------------------------------------------

